Judgment, Supreme Court, New York County (Felice Shea, J.), rendered February 11, 1991, convicting defendant, after jury trial, of criminal possession of stolen property in the fifth degree, criminal possession of a weapon in the fourth degree and resisting arrest, and sentencing him to consecutive 1-year prison terms for the possession of stolen property and possession of a weapon convictions, and to a concurrent 1-year term for resisting arrest conviction, unanimously affirmed.
The trial court gave a fair and balanced interested witness charge by instructing that defendant was an interested witness as a matter of law and that the jury was free to find, as a matter of fact, that any of the prosecution’s witnesses were also interested witnesses (People v Bowden, 198 AD2d 39). While defendant’s testimony that he was coerced into making a written confession could potentially subject the police officers to disciplinary and perjury charges and civil law suits, it nevertheless provided no basis for singling them out as interested witnesses as a matter of law (see, People v Pizarro, 190 AD2d 634, lv denied 81 NY2d 1018). Concur—Ellerin, J. P., Ross, Williams and Tom, JJ.